DETAILED ACTION
Claims 1-20 are under current consideration.
Note that an IDS has not been submitted for consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a naturally occurring DNA segment, which is not markedly different from its naturally occurring DNA segment without significantly more. The claims are directed to primer sequences wherein the nucleic acid template is naturally occurring. The claim(s) recite(s) different oligomers and the oligomers of claim 1 (b) fails to indicate that the promoter primer joined to the 5’ end of the target-hybridizing sequence is heterologous or “non-complementary” to the target nucleic acid sequence; see para. 71 of the instant specification for “non-complementary”. This judicial exception is not integrated into a practical application because the claims are directed oligomers which hybridize to a “naturally occurring DNA segment”. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception; the “promoter sequence joined to the 5’ end of the target-hybridizing sequence of the promoter sequence” encompasses an endogenous sequence which is found in the HEV sequence. Note that claim 1(b) is directed to at least one amplification oligomer comprising a target-hybridizing sequence and may encompass additional sequence, including upstream sequences and an endogenous promoter. Also see claim 11.
The Office recommends amending the claim to clearly indicate that the promoter sequence is “non-complementary” to the HEV sequence found in the sample.
Appropriate correction is required. Dependent claims fall herein.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10047406 (see attached form 892). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a combination of oligomers for detecting a HEV in a sample wherein the oligomers comprise the same sequences, including an oligomer as set forth by SEQ ID NO: 28, a promoter primer set forth by SEQ ID NO: 24 or 56 further comprising a promoter sequence joined to the 5’ end of the target hybridizing sequence (see claim 1 of both sets of claims). Both sets of claims are further directed to a detectably labeled detection probe oligomer configured to target a sequence within SEQ ID NO: 39 (see instant claim 7 and claim 1 of ‘406). Both sets of claims are also directed to an oligomer comprising the sequence of SEQ ID NO: 26 (see instant claim 1 and claim 8 of ‘406). Also, both sets of claims are directed to method claims using oligomers as described (see instant claim 11 and claim 17 of ‘406).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10047406 (see attached form 892). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a combination of oligomers for detecting a HEV in a sample wherein the oligomers comprise the same sequences, including an oligomer as set forth by SEQ ID NO: 28, a promoter primer set forth by SEQ ID NO: 24 or 56 further comprising a promoter sequence joined to the 5’ end of the target hybridizing sequence (see claim 1 of both sets of claims). Both sets of claims are further directed to a detectably labeled detection probe oligomer configured to target a sequence within SEQ ID NO: 39 (see instant claim 7 and claim 1 of ‘406). Both sets of claims are also directed to an oligomer comprising the sequence of SEQ ID NO: 26 (see instant claim 1 and claim 8 of ‘406). Also, both sets of claims are directed to method claims using oligomers as described (see instant claim 11 and claim 17 of ‘406).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10053742 (see attached form 892). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a combination of oligomers for detecting a HEV in a sample wherein the oligomers comprise the same sequences, including an oligomer as set forth by SEQ ID NO: 28, a promoter primer set forth by SEQ ID NO: 24 or 56 further comprising a promoter sequence joined to the 5’ end of the target hybridizing sequence (see claim 1 of both sets of claims). Both sets of claims are further directed to a detectably labeled detection probe oligomer configured to target a sequence within SEQ ID NO: 39 (see instant claim 7 and claim 18 of ‘742). Both sets of claims are also directed to an oligomer comprising the sequence of SEQ ID NO: 26 (see instant claim 1 and claim 1 of ‘406). 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10815541 (see attached form 892). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a combination of oligomers for detecting a HEV in a sample wherein the oligomers comprise the same sequences, including an oligomer as set forth by SEQ ID NO: 28, a promoter primer set forth by SEQ ID NO: 24 or 56 further comprising a promoter sequence joined to the 5’ end of the target hybridizing sequence (see claim 1 of both sets of claims). Both sets of claims are further directed to a detectably labeled detection probe oligomer configured to target a sequence within SEQ ID NO: 39 (see instant claim 7 and claim 1 of ‘541). Both sets of claims are also directed to an oligomer comprising the sequence of SEQ ID NO: 26 (see instant claim 1 and claim 1 of ‘541). Also, both sets of claims are directed to method claims using oligomers as described (see instant claim 11 and claim 11 of ‘541).
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/381511 (2021/0355553-see attached form 892). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a combination of oligomers for detecting a HEV in a sample wherein the oligomers comprise the same sequences, including an oligomer as set forth by SEQ ID NO: 28, a promoter primer set forth by SEQ ID NO: 24 or 56 further comprising a promoter sequence joined to the 5’ end of the target hybridizing sequence (see claim 1 of both sets of claims). Both sets of claims are further directed to a detectably labeled detection probe oligomer configured to target a sequence within SEQ ID NO: 39 (see instant claim 7 and claim 1 of ‘511). Both sets of claims are also directed to an oligomer comprising the sequence of SEQ ID NO: 26 (see instant claim 1 and claim 1 of ‘511). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/           Primary Examiner, Art Unit 1648